Citation Nr: 0020171	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  96-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for joint pains, 
claimed as manifestations of chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for stomach cramps, 
claimed as manifestations of chronic disability resulting 
from an undiagnosed illness.

3.  Entitlement to service connection for headaches, claimed 
as manifestations of chronic disability resulting from an 
undiagnosed illness. 

4.  Entitlement to service connection for fatigue, claimed as 
a manifestation of chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for numbness of the 
legs, claimed as manifestations of chronic disability 
resulting from an undiagnosed illness.

6.  Entitlement to service connection for loss of 
consciousness, claimed as manifestations of chronic 
disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for loss of teeth, 
claimed as a manifestation as a chronic disability resulting 
from an undiagnosed illness.

8.  Entitlement to service connection of weight loss, claimed 
as a manifestation of chronic disability resulting from an 
undiagnosed illness.

9.  Entitlement to service connection for mood swings, 
claimed as a manifestation of chronic disability resulting 
from an undiagnosed illness.

10.  Entitlement to service connection for insomnia as a 
chronic disability resulting from an undiagnosed illness.

11.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
July 1991.  His DD Form 214 shows that he was awarded a 
Southwest Asia Service Medal with Bronze Service Star and 
that he had been ordered to active duty in support of 
Operation Desert Shield/Desert Storm.  He was in Southwest 
Asia from January 9, 1991 to June 27, 1991.  He also had a 
period of active duty training from August 1988 to February 
1989.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Gulf War.

2.  The veteran's claim that he currently has joint pains, 
which are related to an undiagnosed illness, is not supported 
by any medical evidence that would render the claim 
plausible.

3.  The veteran's claim that he currently has stomach cramps, 
which are related to an undiagnosed illness, is not supported 
by any medical evidence that would render the claim 
plausible.

4.  The veteran's claim that he currently has headaches, 
which are related to an undiagnosed illness, is not supported 
by any medical evidence that would render the claim 
plausible.

5.  The veteran's claim that he currently has fatigue, which 
is related to an undiagnosed illness, is not supported by any 
medical evidence that would render the claim plausible.

6.  The veteran's claim that he currently has episodes of 
numbness of the legs and loss of consciousness, which are 
related to an undiagnosed illness, is not supported by any 
medical evidence that would render the claim plausible.

7.  The veteran's claim that he currently has loss of teeth, 
which is related to an undiagnosed illness, is not supported 
by any medical evidence that would render the claim 
plausible.

8.  The veteran's claim that he currently has weight loss, 
which is related to an undiagnosed illness, is not supported 
by any medical evidence that would render the claim 
plausible.

9.  The veteran's claim that he currently has mood swings, 
which are related to an undiagnosed illness, is not supported 
by any medical evidence that would render the claim 
plausible.

10.  The veteran's claim that he currently has insomnia, 
which is related to an undiagnosed illness, is not supported 
by any medical evidence that would render the claim 
plausible.

11.  The veteran's disabilities include a psychiatric 
disorder rated as 30 percent disabling; a gastrointestinal 
disorder, rated as 10 percent disabling; and disorders of the 
left shoulder and both elbows, episodes of numbness of the 
legs and loss of consciousness, loss of teeth and complaints 
of joint pain, fatigue and headaches, all rated as zero 
percent disabling.

12.  The veteran's psychiatric disorder is manifested 
primarily by anxiety, depression, constricted affect, and 
attenuated attention span and concentration.

13.  The veteran's gastrointestinal disorder is manifested by 
episodes of abdominal distress and diarrhea.

14.  The veteran's disorders of the left shoulder and both 
elbows, episodes of numbness of the legs and loss of 
consciousness, loss of teeth and complaints of joint pain, 
fatigue and headaches are not productive of significant 
industrial impairment.  

15.  The veteran's disabilities are not productive of total 
disability sufficient to render the average person unable to 
follow a substantially gainful occupation.

16.  The veteran's disabilities do not permanently preclude 
him from engaging in substantially gainful employment, 
consistent with his age, education and occupational history.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for joint 
pains due to chronic disability resulting from an undiagnosed 
illness is not well grounded. 38 U.S.C.A. §§ 1117(a), 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

2.  The claim of entitlement to service connection for 
stomach cramps due to chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

3.  The claim of entitlement to service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

4.  The claim of entitlement to service connection for 
fatigue due to chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

5.  The claims of entitlement to service connection for 
episodes of numbness of the legs and for loss of 
consciousness due to chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999). 

6.  The claim of entitlement to service connection for loss 
of teeth due to chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

7.  The claim of entitlement to service connection for weight 
loss due to chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

8.  The claim of entitlement to service connection for mood 
swings due to chronic disability resulting from an 
undiagnosed illness is not well grounded. 38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

9.  The claim of entitlement to service connection for 
insomnia due to chronic disability resulting from an 
undiagnosed illness is not well grounded. 38 U.S.C.A. §§ 
1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

10.  The requirements for entitlement to a permanent and 
total disability rating for pension purposes have not been 
met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Background

Service medical records reveal no pertinent evidence of any 
of the claimed conditions except a notation that the veteran 
had some missing teeth and some that required restoration at 
the time of his redeployment examination in June 1991.  His 
weight was reported as 166 pounds on examination in August 
1988 and as 169 pounds on redeployment examination in June 
1991.  Subsequent records of treatment the veteran received 
while a member of a Reserve unit show that in May 1992 the 
veteran complained of pain and swelling of the left shoulder.  
He reported that he had awakened with a numb, tingling 
sensation in the shoulder and that by the time of the clinic 
visit it just hurt.  He stated that he had dislocated the 
shoulder four years earlier.  Examination revealed good motor 
strength in the left arm.  There was tenderness of the left 
pectoral area and shoulder.  The examiner concluded that the 
etiology of the pain was muscular.  The veteran was treated 
for a sprain of the right shoulder in June 1994.

Records from a private physician dated from November 1992 to 
December 1994 reveal that the veteran was seen in November 
1992 complaining of difficulty sleeping for two months and a 
10 to 20 pound weight loss over a year.  Physical examination 
did not reveal any abnormality.  The examiner suspected 
depression.  A chest x-ray revealed advanced chronic 
obstructive pulmonary disease and a lytic lesion of the 
posterior aspect of the left fifth rib.  A bone scan was done 
and it was determined that the lesion was not metastatic or a 
primary lesion of the rib.  

The veteran was seen on several occasions in 1993 for 
complaints of left shoulder pain.  In September 1993 he 
complained of left elbow pain.  Examination revealed some 
swelling over the lateral epicondyle with acute tenderness on 
palpation of that area.  The impression was lateral 
epicondylitis.  In November 1994 the veteran complained of 
diffuse joint pain.

On his initial claim for compensation benefits dated in June 
1994 the veteran reported that he had joint pain, stomach 
cramps, loss of consciousness in September 1992, fatigue, 
headaches and numbness of the legs.  On a claim form dated in 
May 1995 he reported that he had been treated by a private 
physician for "Saudi Syndrome."

On VA examination in July 1995 the veteran complained of 
sharp pain in all joints, particularly in the biceps area and 
shooting into his hands.  He also reported pain in the knees 
and ankles, morning stiffness and stiffness of the back.  He 
reported a feeling like a hand was reaching in and grasping 
his stomach and sometimes up into his chest.  He complained 
of intermittent episodes of diarrhea three times a month 
lasting one or two days accompanied by cramping abdominal 
pain.  He also complained of sharp pain in the left shoulder, 
depression and sharp left frontal headaches.  Examination 
revealed epigastric tenderness to palpation.  His weight was 
188 pounds and reportedly had been fairly stable.  He had 
full range of motion and strength of the shoulders.  Chest x-
ray revealed kyphosis of the thoracic spine and pectus 
carinatum deformity of the chest.  The impression was 
fibrocytes with arthritis to be ruled out and functional 
gastrointestinal disease.

On psychiatric examination in August 1995 the veteran 
complained of insomnia, decreased interest in day-to-day 
activities, increased feelings of guilt, increased energy 
levels, decreased concentration, decreased attention span, 
appetite disturbance and psychomotor retardation.  He also 
reported severe incapacitating headaches, hair falling out in 
clumps, multiple joint pains, restlessness, swelling of the 
nodes under his neck and around his face, a low sperm count 
and severe abdominal pain.  He stated that after returning 
from the Persian Gulf he lost one job because of his 
symptoms, attempted another job and ultimately lost that one 
as well.  Examination revealed that he was cooperative.  His 
affect was constricted and his mood was depressed.  His 
attention span and concentration were attenuated.  He was 
fully oriented and memory was good.  The diagnosis was 
dysthymic disorder, moderate to severe.  The current rating 
on the Global Assessment of Functioning (GAF) Scale was 60.  
The highest GAF for the last year was 60.

In a letter dated in October 1996 the veteran's wife reported 
that after he returned from service he developed joint pain, 
weight loss, mood swings and problems sleeping.  

The veteran provided photographs purportedly of scenes in the 
area near Kuwait where he served.

In a letter dated in January 1997 a neighbor of the veteran, 
who was a retired Marine, stated that the veteran had muscle 
and joint pain all over his body, stomach cramps, headaches 
and fatigue.  

In a letter dated in January 1997 the veteran stated that in 
February 1991 an orange cloud covered the city where he was.  
He indicated that a few days later he developed fatigue, 
problems with his muscles and joints, stomach cramps, 
headaches and loss of consciousness.  He stated that he was 
forced to take an experimental drug.  He stated that on June 
11, 1994 he had a "full body seizure."

Additional private medical records covering treatment of the 
veteran from 1995 to 1997 reveal that he continued to 
complain of joint pain and abdominal cramps.  No diagnosis 
was given for joint pain.  Upper gastrointestinal x-rays 
revealed fold thickening in the duodenal bulb with no 
discrete ulceration.  Gastroenteritis was diagnosed.  

On VA neurological examination in January 1998 the veteran 
complained of spells described as everything becoming white 
and then he started to shake his arms and legs.  He stated 
that the episodes lasted two or three minutes and were all 
related to alcohol consumption.  There was no incontinence, 
loss of consciousness or alteration of consciousness.  
Examination was normal.  The examiner concluded that he did 
not have a neurological disorder and that the symptoms could 
be related to a reaction to alcohol.

An interview by a clinical nurse in May 1998 revealed that 
the veteran complained of nightmares of wartime experiences 
of decreasing frequency.  He stated that the dreams were 
usually triggered by stressful events.  He reported that he 
was easily startled, slept lightly and became alert upon 
hearing sounds at night.  He stated that he did not get along 
well with people and had no patience.

On VA general medical examination in May 1998 the veteran 
complained of loss of teeth, headaches, fatigue, 
gastrointestinal disorders and weight loss.  Examination 
revealed that he had all teeth removed and wore dentures.  
His weight was 180 pounds.  The abdomen was nontender to 
palpation.  He had full range of motion of the extremities.  
Muscle strength, tone and bulk were normal.  The veteran 
reported daily severe joint pain and muscle stiffness.  He 
stated that he slept 12 hours a day and had trouble 
awakening.  His joint pain was most severe for three to four 
hours after awakening.  He related that there were at least 
three days a month when he could not get out of bed because 
of pain.  He stated that his headaches had subsided after 
multiple tooth extractio0ns.  He reported episodes of 
diarrhea and abdominal cramping about once a week.  The 
assessment was headaches which were resolved, status post 
multiple tooth extractions, fatigue of unknown etiology, 
gastrointestinal disorder of unknown etiology and weight loss 
which might have been caused by gastrointestinal disorder.

Dental examination in June 1998 revealed that the veteran had 
had all teeth extracted and he wore full overfold dentures.  
X-rays revealed no pathology.  The examiner noted that there 
were no pre-edentulation records, but that the veteran's 
description of his dental condition was consistent with acute 
periapical abscess, which may have been the result of rampant 
untreated dental caries.

On VA orthopedic examination in June 1998 the veteran 
complained of pain in the lateral epicondyle bilaterally 
which became worse with activity such as trying to grip 
things or lifting objects.  He reported that he had had the 
pain since 1991 when he was in the Persian Gulf War working 
as a heavy vehicle mechanic.  Examination of the right elbow 
revealed no effusion, heat, redness or erythema.  There was 
no tenderness at the medial epicondyle or olecranon process.  
There was mild to moderate discomfort to pressure over the 
lateral epicondyle which was not aggravated with elbow or 
wrist movements.  Range of motion of the elbow was from 0 
degrees to 140 degrees.  Examination of the left elbow 
revealed no effusion, heat, redness or erythema.  There was 
mild to moderate discomfort to palpation or pressure over the 
lateral epicondyle, but no pain over the medial epicondyle or 
olecranon process.  Range of motion of the elbow was from 0 
degrees to 140 degrees.  Strength of both biceps and triceps 
was 5/5.  The examiner reported that any weakness, fatigue or 
incoordination was noted in the examination report and that 
with flair-ups the veteran might have decreased range of 
motion, but that it could not be quantified without further 
examination at that time.  X-rays of the elbows did not 
reveal any abnormality.  The impression was chronic bilateral 
lateral epicondylitis.  The examiner opined that the 
condition could be related to the veteran's work as a 
mechanic in service.

The veteran was evaluated for complaints of episodes of 
exertional syncope.  In a report dated in September 1998 it 
was reported that no etiology was found and that the episodes 
were not likely related to serious cardiovascular or 
neurological pathology.

Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that each claim is well grounded; that is, plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia Theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within an applicable presumptive period prescribed by 
VA.  38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Southwest Asia Service 
Medal, and that he served in the Desert Storm/Shield "Area of 
Responsibility."  It also reflects that the veteran had more 
than six months of foreign active duty.  Based on this 
evidence and for purposes of analysis under 38 C.F.R. § 3.317 
(1999), the Board finds that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Gulf War.

With regard to the veteran's claim for service connection for 
joint pain, the Board first notes that he has on occasion 
registered complaints of generalized joint pain, there is no 
objective medical evidence pointing to an undiagnosed illness 
resulting in generalized joint pain.  The veteran was 
specifically evaluated for complaints of bilateral elbow pain 
and chronic bilateral epicondylitis was diagnosed.  He was 
also evaluated for left shoulder pain that was attributed to 
muscle strain.  Since the elbow pain and left shoulder pain 
are attributable to known clinical diagnoses, service 
connection cannot be granted for elbow pain or shoulder pain 
as resulting from an undiagnosed condition.  The medical 
evidence does not demonstrate that either of those conditions 
began while the veteran was in service, they cannot be 
service connected on a direct basis.  The Board recognizes 
that on VA orthopedic examination in June 1998 the examiner 
attributed the veteran's bilateral epicondylitis to his work 
as a mechanic during service, that conclusion was based on 
the veteran's report that the condition had its onset in 
service, when, in fact, the earliest medical evidence of 
elbow complaints came in May 1992, almost a year after the 
veteran completed his period of active military service.  
Thus, the veteran's claim concerning service connection for 
generalized joint pain as a chronic disability resulting from 
an undiagnosed illness, is not well grounded, nor is any 
claim for service connection for specific joints based on a 
diagnosed illness well grounded.

The veteran has claimed entitlement to service connection for 
stomach cramps, claimed as manifestations of a chronic 
disability resulting from undiagnosed illness..  However, the 
record shows that the veteran's private physician diagnosed 
gastroenteritis.  Although a VA examination in May 1998 
resulted in a diagnosis of gastrointestinal disorder of 
unknown etiology, the Board finds that the illness causing 
the veteran's gastrointestinal symptoms has been diagnosed.  
Since the stomach cramps are attributable to known clinical 
diagnoses, service connection cannot be granted for stomach 
cramps as resulting from an undiagnosed condition.  Thus, the 
veteran's claim in that regard is not well grounded.

The veteran has claimed entitlement to service connection for 
headaches, claimed as manifestations of a chronic disability 
resulting from undiagnosed illness..  However, on VA 
examination in May 1998 he reported that after multiple tooth 
extractions, the headaches subsided.  Accordingly, the Board 
finds that the veteran's claim for service connection for 
headaches, claimed as manifestations of a chronic disability 
resulting from undiagnosed illness. is not well grounded.

With regard to the veteran's claim for service connection for 
fatigue, claimed as manifestations of a chronic disability 
resulting from undiagnosed illness. the Board notes that the 
veteran reported fatigue as a symptom when he filed his 
original claim in 1994.  However, fatigue was not among the 
symptoms he reported to his private physician according to 
treatment records dated from November 1992 to June 1997.  On 
VA examination in July 1995 there was no complaint of fatigue 
reported and on VA psychiatric examination in August 1995 the 
veteran reported increased energy levels.  On VA examination 
in May 1998 the examiner reported an impression of fatigue of 
unknown etiology, but the examination report did not reflect 
any objective findings indicative of fatigue.  The veteran 
reportedly had normal muscle strength, tone and bulk and he 
was alert and oriented.  Since no objective indications of a 
chronic disability resulting from fatigue are demonstrated, 
the Board concludes that the veteran does not have a 
pathological disorder resulting in fatigue.  In the absence 
of evidence of a chronic disability, there is no basis for 
granting service connection for fatigue, claimed as 
manifestations of a chronic disability resulting from 
undiagnosed illness. in this case.  Thus, the veteran's claim 
in that regard is not well grounded.

The veteran has claimed entitlement to service connection for 
episodes of numbness of the legs and loss of consciousness, 
claimed as manifestations of a chronic disability resulting 
from undiagnosed illness..  On VA neurological examination in 
January 1998 he described the episodes as everything becomes 
white and his arms and legs started shaking.  He reported 
that the episodes lasted two or three minutes and that all of 
them were related to the consumption of alcohol.  He reported 
that the most recent episode followed eating a piece of cake 
that contained alcohol.  On that examination he denied loss 
of consciousness or alteration of consciousness during the 
episodes.  Examination did not reveal any neurological 
disorder.  The examiner concluded that the symptoms could be 
related to reaction to alcohol.  In the case of the veteran's 
claim for service connection for episodes of numbness of the 
legs and loss of consciousness, the Board concludes that the 
evidence fails to show that the veteran has objective 
indications of a chronic disability.  Since the symptoms are 
always related to the consumption of alcohol and since they 
are of short duration, they cannot constitute a chronic 
disability.  Accordingly, the Board finds that the veteran's 
claim for service connection for episodes of numbness of the 
legs and loss of consciousness, claimed as manifestations of 
a chronic disability resulting from undiagnosed illness. is 
not well grounded.

The veteran has claimed entitlement to service connection for 
service connection for loss of teeth, claimed as 
manifestations of a chronic disability resulting from 
undiagnosed illness..  On VA examination in June 1998 it was 
reported that the veteran had had all of his teeth removed 
and he had a full set of dentures which were satisfactory.  
The examiner concluded that the veteran's description of his 
symptoms leading up to extraction of his teeth was consistent 
with acute periapical abscess which may have been the result 
of rampant untreated dental caries.  Since the veteran's loss 
of teeth are attributable to known clinical diagnoses, 
service connection cannot be granted for loss of teeth as 
resulting from an undiagnosed condition.  Thus, the veteran's 
claim in that regard is not well grounded.

The veteran has claimed entitlement to service connection for 
service connection for weight loss, claimed as manifestations 
of a chronic disability resulting from undiagnosed illness..  
The record shows that the veteran weighed 169 pounds in 
August 1988, 188 pounds in July 1995 and 180 pounds in May 
1998.  A report from a private doctor shows that in November 
1992 he stated that he had lost 10 to 20 pounds over a year.  
His weight was nor recorded at that time, but he was reported 
to be well nourished.  There has been some fluctuation of his 
weight over the years, but there is no indication of a 
pathological condition regarding weight loss.  He has 
presented no medical evidence of abnormal or pathological 
weight loss.  In the absence of evidence of a chronic 
disability, there is no basis for granting service connection 
for weight loss, claimed as manifestations of a chronic 
disability resulting from undiagnosed illness. in this case.  
Thus, the veteran's claim in that regard is not well 
grounded.

The veteran has claimed entitlement to service connection for 
mood swings, claimed as manifestations of a chronic 
disability resulting from undiagnosed illness..  On VA 
psychiatric examination in August 1995 it was reported that 
he was depressed and dysthymic disorder was diagnosed.  The 
veteran was interviewed by a clinical nurse in May 1998 and 
reported that he was easily agitated, easily startled and 
became alert from night sounds.  He stated that he did not 
get along with people.  The Board finds that a psychoneurotic 
disorder causing the veteran's mood disturbance has been 
diagnosed.  Since his psychiatric symptoms are attributable 
to known clinical diagnoses, service connection cannot be 
granted for mood swings as resulting from an undiagnosed 
condition.  Thus, the veteran's claim in that regard is not 
well grounded.

The veteran has claimed entitlement to service connection for 
insomnia, claimed as manifestations of a chronic disability 
resulting from undiagnosed illness..  In November 1992 he 
complained of difficulty falling asleep after working and 
attributed it to coffee intake, however on VA examination in 
May 1998 he reported that he slept for 12 hours a day.  He 
has presented no medical evidence of abnormal or pathological 
sleep disturbance.  In the absence of evidence of a chronic 
disability, there is no basis for granting service connection 
for insomnia, claimed as manifestations of a chronic 
disability resulting from undiagnosed illness. in this case.  
Thus, the veteran's claim in that regard is not well 
grounded.

Non-service Connected Pension Benefits

The record shows that the veteran was born in June 1960.  In 
his application for pension benefits dated in May 1995 the 
veteran reported that he had completed high school and had 
attended a 2-year training course in plumbing and heating.  
He related that he had worked as a driver for a limousine 
service and as a laborer during 1994 and 1995 and that he had 
not worked since March 1995.  A medical report dated in 
November 1992 shows that he worked as a taxi driver.  To 
establish entitlement to a permanent and total disability 
rating for pension purposes, the veteran must establish that 
he is permanently and totally unable to obtain and retain 
substantially gainful employment.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. §§ 3.340, 3.342, 4.17 (1999).  In 
adjudicating such a claim the VA must identify each 
disability from which the veteran suffers, then assign a 
disability rating to each disability using the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1999), then ascertain 
whether the veteran is permanently and totally disabled under 
38 U.S.C.A. § 1502 (a) (1) (West 1991); 38 C.F.R. §§ 3.321 
(b) (2), 4.15 (1999).  Brown v. Derwinski, 2 Vet.App. 444 
(1992).  The Board finds that since the veteran has several 
disabilities and the evidence shows that it is plausible, his 
claim for VA pension benefits is "well grounded."  
38 U.S.C.A. § 5107 (a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed, that there is no indication that there are 
additional records that have not been obtained, and that the 
medical reports of record provide adequate information to 
fairly evaluate the veteran's disabilities.

The statutory framework creates both an objective standard 
and a subjective standard for determining if a veteran is 
permanently and totally disabled.  Talley v. Derwinski, 2 
Vet. App. 282 (1992).  In determining total disability 
ratings, consideration is given to whether the veteran has a 
disability or disabilities that are sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (1999).  In 
order to be considered permanently and totally disabled under 
this objective standard, if the veteran has only one 
disability it must be evaluated at 60 percent or more.  
38 C.F.R. §§ 4.16, 4.17 (1999).  If he has two or more 
disabilities, one disability must be evaluated at 40 percent 
or more and he must have additional disabilities to bring the 
total evaluation to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  If this objective standard is met, pension 
entitlement is established.  Talley v. Derwinski, 2 Vet. App. 
at 288.  The percentage ratings set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residuals.  
Total disability evaluations are authorized for any 
disability or combination of disabilities for which the 
Rating Schedule prescribes a 100 percent evaluation, or if 
the requirements of 38 C.F.R. § 4.17 are met.  38 C.F.R. 
§ 3.340(a) (1999).  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b) (1999).  Diseases and injuries of long 
standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.

If the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 3.342, 4.17(b) (1999).  Full consideration 
must also be given to such factors as unusual physical or 
mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  If the 
veteran is found to be unemployable based on these 
individualized factors, a permanent and total disability 
evaluation on an extra-schedular basis is warranted.  
38 C.F.R. § 3.321(b)(2).

The veteran has one service connected disability.  He 
sustained a laceration of the right hand that required 
stitches during service.  Service connection was granted for 
residuals of that injury.  Since there was no evidence of 
functional impairment, a zero percent rating was assigned.  A 
10 percent rating is provided for superficial scars that are 
moderately disfiguring, tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration.  
A zero percent rating is provided where disfigurement is 
slight.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118 
Codes 7800, 7803 and 7804 (1999).  Since the veteran has 
shown no evidence of significant symptomatology or impairment 
resulting from residuals of a laceration of his right hand, 
the Board finds that a zero percent rating for that 
disability is appropriate.  

The veteran's non-service connected disabilities include 
dysthymic disorder, gastroenteritis, residuals of dislocation 
of the right shoulder, epicondylitis of the elbows 
bilaterally, episodes of numbness of the legs and loss of 
consciousness, loss of teeth and complaints of joint pain, 
fatigue and headaches.  

The veteran's dysthymic disorder was reported to consist of 
mild to moderate distress with anxiety and depression.  
Affect was constricted and mood was depressed.  Attention 
span and concentration were attenuated.  However, thought 
processes were within normal limits, he was fully oriented 
and memory was good. GAF was 60.  The Board notes that the 
Schedule for Rating Disabilities for mental disorders was 
amended, effective from November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 312 
(1991).

Under the rating schedule provisions in effect prior to 
November 7, 1996 a 10 percent rating was provided for PTSD 
where there was emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was provided where there was definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and symptoms which 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was provided 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and there were symptoms which resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
severely impaired and that there be severe impairment of 
social and industrial adaptability.  A 100 percent rating was 
provided where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and that there were totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9411 
(1996).

Under the rating schedule provisions which became effective 
on November 7, 1996, a 30 percent rating is provided for PTSD 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is provided where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking, or mood due to such symptoms as:  
suicidal ideation; obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130 Code 9411 (1999).

The veteran has dysthymic disorder manifested by anxiety, 
depression, constricted affect and decreased attention span 
and concentration.  He has shown no evidence of a thought 
disorder.  He was alert and fully oriented and memory was 
good.  insight and judgment have been intact.  In considering 
the appropriate rating of the veteran's dysthymic disorder 
under the older rating criteria, the Board notes that 
throughout the period in question the symptoms demonstrated 
are not shown to have resulted in more than definite 
industrial impairment.  While he has been unemployed, it is 
not demonstrated that he is unable to work because of his 
dysthymic disorder.  In considering the appropriate rating of 
the veteran's PTSD under the new rating criteria, the Board 
notes that the veteran has not demonstrated flattened affect, 
speech disorders, panic attacks, difficulty understanding 
commands, memory impairment, impaired judgment, impaired 
abstract thinking or disturbances of motivation.  He has, on 
occasion had a depressed mood, but that is also a symptom 
listed among those considered in assigning a 30 percent 
rating.  Therefore, under the new criteria as well as the 
old, the Board concludes that the appropriate rating for the 
veteran's dysthymic disorder was no more than 30 percent and 
an increase beyond that level is not warranted.

The veteran has been diagnosed as having gastroenteritis.  
His symptoms include stomach cramps and intermittent episodes 
of diarrhea with episodes lasting one or two days two or 
three times per month.  Gastroenteritis may be rated by 
analogy to irritable colon syndrome based on the veteran's 
symptoms that are analogous to those set forth in the rating 
schedule for irritable colon syndrome.  38 C.F.R. § 4.20 
(1999).  A zero percent rating is provided for irritable 
colon syndrome with mild disturbance of bowel function and 
occasional episodes of abdominal distress.  A 10 percent 
rating is provided for irritable colon syndrome with moderate 
symptoms of frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is provided where 
there are severe symptoms with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.114 Code 7319 (1999).  The Board finds that the 
veteran's episodes of abdominal distress and diarrhea as 
described approximate the criteria for a 10 percent rating 
under the cited provisions of the rating schedule.  38 C.F.R. 
§ 4.7 (1999).  The evidence does not show that he has severe 
symptoms or constant abdominal distress.  Accordingly, a 10 
percent rating is appropriate for that disorder.

The veteran reportedly has residuals of a dislocation of the 
left shoulder.  No impairment of the left shoulder has been 
found on any recent medical examination.  Various ratings are 
provided for limitation of motion or other impairment of 
function of the shoulder.  38 C.F.R. § 4.71a Codes 5201, 
5202, 5203 (1999).  Where the schedule does not provide a 
zero percent rating for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
Accordingly, the Board finds that a zero percent rating is 
appropriate for residuals of a dislocation of the left 
shoulder in this case.  The objective findings on 
examinations do not demonstrate sufficient evidence of 
disability to justify the assignment of a rating in excess of 
zero percent under the schedular standards.  The veteran has 
complaints of pain on motion and that pain is considered in 
establishing a rating in cases involving joints.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has considered the veteran's contentions 
concerning pain, but concludes that in the absence of greater 
objective manifestations of present functional impairment, 
there is no basis for assigning a higher rating for 
disability of the left shoulder in this case.

The veteran has epicondylitis of the elbows.  Although he 
complained of pain in the elbows, on VA examination in June 
1998 the only positive finding was of mild to moderate 
discomfort to palpation or pressure of the lateral epicondyle 
which was not increased with movement.  He had essentially 
full range of motion of both elbows.  The rating schedule 
provides a 10 percent rating for limitation of flexion of the 
forearm to 100 degrees, limitation of extension to 45 
degrees, or limitation of supination to 30 degrees or less.  
38 C.F.R. § 4.71a Codes 5206, 5207, 5213 (1999).  
Accordingly, the Board finds that a zero percent rating is 
appropriate epicondylitis of the elbows.  Again the veteran's 
complaints of pain on motion and that pain has been 
considered, but in the absence of greater objective 
manifestations of present functional impairment, there is no 
basis for assigning a higher rating for epicondylitis in this 
case.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca.

The veteran's complaints of episodes of numbness of the legs 
and loss of consciousness, loss of teeth and complaints of 
joint pain, fatigue and headaches have been discussed above 
in connection with his claim for service connection.  None of 
these reported disorders is found to result in any 
significant functional impairment for reasons previously set 
forth.

The Board finds that the veteran's disabilities are properly 
rated at the following percentages according to the pertinent 
schedular criteria: dysthymia, 30 percent disabling; 
gastroenteritis, 10 percent disabling; residuals of a 
dislocation of the left shoulder, zero percent disabling; 
epicondylitis of the elbows, zero percent disabling; episodes 
of numbness of the legs and loss of consciousness, zero 
percent disabling; loss of teeth, zero percent disabling; and 
complaints of joint pain, fatigue and headaches, zero percent 
disabling.  Under the provisions of 38 C.F.R. § 4.25 (1999) 
ratings for individual disabilities are combined in 
accordance with a Combined Ratings Table set forth therein.  
The veteran's combined ratings total 40 percent, thus, the 
percentage requirement of 38 C.F.R. § 4.16(a) (1999) is not 
met.

As previously stated, in order for a total disability 
evaluation for compensation to be assigned, there must be a 
single disability rated at 60 percent or more or one 
disability rated at 40 percent or more and additional 
disabilities to bring the total evaluation to 70 percent or 
more.  The Board emphasizes that the veteran's combined 
rating represents the average wage-earning impairment.  None 
of the clinically diagnosed disabilities, either alone or in 
conjunction with any other disability or disabilities, is so 
severely disabling as to render him unemployable.  As such, 
the evidence of record does not support the conclusion that 
the veteran experiences disability which, even if permanent, 
would render the average person unable to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a) 
(1999).  Accordingly, a permanent and total disability 
evaluation based upon the objective "average person" 
standard of review is not warranted.

In addition, 38 C.F.R. § 4.17(b) (1999) states that where the 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) is appropriate.  This regulation 
provides that where the veteran does not meet the percentage 
requirements of the Rating Schedule, but is unemployable by 
reason of his age, occupational background, or other related 
factors, a permanent and total disability rating on an extra-
schedular basis is warranted.  With regard to this subjective 
standard, the Board notes that the veteran has some 
psychiatric impairment and a gastrointestinal disorder.  
Those disabilities, however, are not shown to be of 
sufficient severity prevent him from performing work of 
various types.  The Board notes that the veteran is 
approximately 40 years old, is a high school graduate, and 
has additional training in plumbing and heating.  The Board 
notes that the veteran has no cardiovascular, pulmonary or 
other systemic impairments.  The weight of the evidence 
suggests that he should be able to obtain employment of a 
type that he could perform in spite of his existing 
disabilities.  Accordingly, his claim for entitlement to a 
permanent and total disability rating for pension purposes is 
denied.



ORDER

The claims for service connection for joint pains, stomach 
cramps, headaches, fatigue, numbness of the legs, loss of 
consciousness, loss of teeth, weight loss, mood swings and 
insomnia, each claimed as due to chronic disability resulting 
from an undiagnosed illness, are denied as not well grounded.

The claim for a permanent and total disability rating for 
pension purposes is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

